Citation Nr: 0213854	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  00-25 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee

THE ISSUES

1.  Entitlement to an increased disability rating for 
bronchial asthma, currently evaluated as 30 percent 
disabling.

2.  Whether a November 1988 rating decision that awarded 
service connection for bronchial asthma with assignment of a 
30 percent disability rating was clearly and unmistakably 
erroneous.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1981 to June 
1988.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a November 1999 rating decision rendered by the 
Nashville Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).   


REMAND

The RO issued a Supplemental Statement of the Case (SSOC) 
addressing the issues on appeal in April 2002.  In a 
statement dated June 21, 2002, the veteran wrote: 

This letter is submitted to provide the 
AO[J] with additional medical evidence in 
support of the veteran's claim for 
benefits.  Specifically, the veteran 
requests the AO[J] to review medical 
records located at VAMC, Memphis for 
treatment provided more recently than 
April 10, 2002.  The veteran respectfully 
requests that the AO[J] draw this 
information and reconsider its position 
prior to the veteran's file being 
submitted to the Board of Veterans' 
Appeals.  (Emphasis added).

On June 27, 2002, the RO informed the veteran that his appeal 
had been certified to the Board and that his records were 
being transferred to the Board.  Thereafter the RO obtained 
additional VA medical records concerning the veteran, 
including the report of a visit on May 8, 2002, when the 
veteran was seen at the pulmonary clinic.  Although not 
physically associated with the claims folder in June 2002, 
the RO had constructive possession of these VA treatment 
records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(holding that documents which were not actually before the 
adjudicators but had been generated by VA employees were, 
"in contemplation of law, before the Secretary and the Board 
and should be included in the record").  Also, it is clear 
that the veteran desired review of this evidence by the RO 
before appellate review by Board.  

Pertinent VA regulations provide that the agency of original 
jurisdiction (AOJ) will furnish the appellant and his 
representative with a SSOC if the AOJ receives additional 
pertinent evidence after issuance of the most recent SSOC and 
before the appeal is certified to the Board and the appellate 
record is transferred to the Board.  67 Fed. Reg. 3,099, 
3,104-3,105 (Jan. 23, 2002) (to be codified as amended at 
38 C.F.R. § 19.31(b)(1)).

In the present case, the date stamp on the back of the 
veteran's June 21, 2002, statement shows that it was received 
by the agency of original jurisdiction (in this case, the RO) 
on June 26, 2002, the day prior to certification of his 
appeal to the Board.  In this statement, the RO was informed 
of additional VA medical records that were constructively of 
record at the time and that had been generated since issuance 
of the last SSOC in April 2002.  While the Board subsequently 
received this evidence in August 2002, it was constructive of 
record at the time that the veteran submitted his June 2002 
statement and the veteran had specifically requested that 
this new evidence be considered by the RO before 
certification of his appeal to Board.

In order to ensure that the veteran is accorded his due 
process rights, the case is REMANDED for the following 
development:

1.  The RO should again review the claim 
on appeal with consideration of the 
entire evidentiary record to include 
evidence obtained subsequent to the 
August April 2002 SSOC.

2.  If the decision remains adverse to 
the veteran, in whole or in part, he and 
his representative should be furnished a 
SSOC and afforded the applicable period 
of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The Board wishes to express its gratitude to the RO in 
advance for its assistance in developing the case as set 
forth above.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	GARY L. GICK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 725 2 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



